Johanson, J.
¶21 (dissenting) — Quezadas-Gomez argues that the stop that led to his identification was an unlawful pretextual stop under Ladson15 and that any evidence flowing from the discovery of his identity and address was therefore unlawful. I agree with Quezadas-Gomez and the trial court. For this reason, I respectfully dissent.
ANALYSIS
I. Pretextual Stop
¶22 In my view, the record supports the trial court’s conclusion that this was a pretextual stop. Officer Demmon’s search warrant affidavit established that he had no intention of enforcing traffic laws when he stopped Quezadas-Gomez. Officer Demmon’s subjective intent was to investigate other possible offenses—the very evil Ladson was intended to address. Ladson, 138 Wn.2d at 349 (“We begin our analysis by acknowledging the essence of this, and every, pretextual traffic stop is that the police are pulling over a citizen, not to enforce the traffic code, but to conduct a criminal investigation unrelated to the driving. Therefore the reasonable articulable suspicion that a traffic infraction has occurred which justifies an exception to the warrant requirement for an ordinary traffic stop does *605not justify a stop for criminal investigation.”). Nothing in the record demonstrates that Officer Demmon had any objective justification for stopping Quezadas-Gomez at the time of the stop.
¶23 The majority justifies the stop by relying entirely on the preexisting probable cause to arrest for the drug offense. But it cites no case law establishing that police have the authority, once probable cause is established, to stop and detain a suspect solely to expand the non-traffic-related investigation. Neither party cites any case in which “law enforcement acquires probable cause before an investigative stop, conducts the investigative stop for the sole purpose of obtaining identifying information to be used to further the investigation, and then releases the suspect and continues the investigation.” Majority at 602. It is the State’s burden to establish that the stop was lawful and they have failed to do so. Accordingly, the trial court did not err in concluding that this was a pretextual stop, suppressing the evidence and dismissing the case.
II. Unreasonable Investigatory Stop
¶24 Although the majority holds that the stop was lawful because the earlier controlled buy drug operations gave Officer Demmon probable cause to arrest QuezadasGomez, I disagree.
¶25 “A seizure is reasonable if the state can point to ‘specific and articulable facts giving rise to a reasonable suspicion that the person stopped is, or is about to be, engaged in criminal activity.’ ” State v. Armenta, 134 Wn.2d 1, 10, 948 P.2d 1280 (1997) (quoting State v. Gleason, 70 Wn. App. 13, 17, 851 P.2d 731 (1993) (citing Terry v. Ohio, 392 U.S. 1, 21-22, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)), overruled in part on other grounds by State v. Hill, 123 Wn.2d 641, 647, 870 P.2d 313 (1994), and citing United States v. Cortez, 449 U.S. 411, 417, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981); State v. Garcia, 125 Wn.2d 239, 242, 883 P.2d 1369 (1994)). A valid Terry stop must (1) be “ ‘justified at its inception,’ ” and *606(2) be “ ‘reasonably related in scope to the circumstances [that] justified the interference in the first place.’ ” Ladson, 138 Wn.2d at 350 (quoting Terry, 392 U.S. at 20). When evaluating a Terry stop, we consider the totality of the circumstances, including the purpose of the initial contact, the amount of physical intrusion upon the person’s liberty, the officer’s training and experience, and the length of the detention. The dispositive factors here are the purpose of the initial intrusion and the amount of physical intrusion on Quezadas-Gomez’s liberty.
¶26 The record shows that Quezadas-Gomez delivered drugs only after he was contacted by a confidential informant (Cl) and that Quezadas-Gomez had a reputation for selling drugs. The record contains no facts suggesting that at the time of the stop, Officer Demmon had any reason beyond mere conjecture to believe Quezadas-Gomez was committing a crime and such generalized suspicion alone is not sufficient to justify the stop. See State v. Bliss, 153 Wn. App. 197, 204, 222 P.3d 107 (2009) (“To justify a Terry stop under the state and federal constitutions, there must be some suspicion of a particular crime connected to this particular person, rather than a mere generalized suspicion that the person detained may have been up to no good.”). Furthermore, Officer Demmon’s own statements in the search warrant affidavit established that the sole reason he stopped Quezadas-Gomez was to identify him and to obtain an address; Officer Demmon never suggested that at the time of the stop he had any suspicion that Quezadas-Gomez was in the process of committing or about to commit a crime.
¶27 The record shows that the purpose of the initial intrusion was solely to gather additional information (Quezadas-Gomez’s name and address) that might tie the previous drug activity to a specific location, broaden the scope of any potential search warrant, and benefit an ongoing drug investigation. Because there was no justification for the stop apart from furthering Officer Demmon’s ongoing *607drug investigation not related to the traffic stop, the stop was not justified at its inception.
¶28 Furthermore, the degree of intrusion Officer Demmon used to identify Quezadas-Gomez and QuezadasGomez’s address was significant. Rather than conduct surveillance or use other investigative techniques that would not have touched on Quezadas-Gomez’s liberty, Officer Demmon chose to seize Quezadas-Gomez and question him directly—a form of investigation that clearly intruded on Quezadas-Gomez’s liberty. Additionally, although there is case law establishing that officers may request identification during a Terry stop, see State v. White, 97 Wn.2d 92, 640 P.2d 1061 (1982), overruled on other grounds by State v. Brockob, 159 Wn.2d 311, 150 P.3d 59 (2006), and State v. Potter, 156 Wn.2d 835, 132 P.3d 1089 (2006), the State has not directed us to any authority showing that determining a suspect’s identity can justify a random investigatory seizure.
¶29 I find United States v. Hensley, 469 U.S. 221, 105 S. Ct. 675, 83 L. Ed. 2d 604 (1985), instructive in this context. Although Hensley, which the Supreme Court decided exclusively under the Fourth Amendment, establishes that Terry stops of individuals suspected of completed offenses are permissible under certain limited circumstances, in my view, the circumstances here do not support such a stop.
¶30 The Hensley Court addressed whether police officers can stop and detain individuals based on “ ‘wanted fly-er[s]’ ” issued following a completed crime and held that officers may stop and detain a person in order to investigate a completed crime under some circumstances. Hensley, 469 U.S. at 226. The Court acknowledged, however, that “[t]he precise limits on investigatory stops to investigate past criminal activity are more difficult to define.” Hensley, 469 U.S. at 228. To discern these limits, the Court applied the traditional test, balancing “the nature and quality of the intrusion on personal security against the importance of the *608governmental interests alleged to justify the intrusion.” Hensley, 469 U.S. at 228.
¶31 The Court noted, however, that governmental interests may be significantly less compelling when the investigatory stop relates to a completed crime because (1) such stops do “not necessarily promote the interest of crime prevention as directly as a stop to investigate suspected ongoing criminal activity,” (2) it is less likely that exigent circumstances will exist, (3) “[p]ublic safety may be less threatened by a suspect in a past crime who now appears to be going about his lawful business than it is by a suspect who is currently in the process of violating the law,” and (4) officers investigating past crimes “may have a wider range of opportunity to choose the time and circumstances of the stop.” Hensley, 469 U.S. at 228-29. But the Court held that such stops are permissible when, as was the case in Hensley, “police have been unable to locate a person suspected of involvement in a past crime” because “the ability to briefly stop that person, ask questions, or check identification in the absence of probable cause promotes the strong government interest in solving crimes and bringing offenders to justice,” in large part because of the risk of flight and the need to detain the suspect as quickly as possible. Hensley, 469 U.S. at 229. But the Court declined to address “whether Terry stops to investigate all past crimes, however serious, are permitted,” and it never discussed stops that were intended purely to gather intelligence in ongoing investigations. Hensley, 469 U.S. at 229.
¶32 Even assuming, but not deciding, that article I, section 7 of our state constitution does not offer additional protection in the current context, the circumstances here are distinct from the narrow circumstances that existed in Hensley. Unlike the officer in Hensley, Officer Demmon did not detain Quezadas-Gomez because no one had been able to locate Quezadas-Gomez or to confirm or dispel Quezadas-Gomez’s identity, nor does the record show that Officer Demmon intended to further detain Quezadas*609Gomez once he (Officer Demmon) identified him or that this was the only method of identifying Quezadas-Gomez. The previous drug buy operations demonstrated that the Cl was able to contact Quezadas-Gomez and that QuezadasGomez was willing to engage in face-to-face contact with the Cl upon the Cl’s request, thus there was little risk that the ongoing drug investigation or Officer Demmon’s ability to find and arrest Quezadas-Gomez would have been compromised had Officer Demmon not stopped QuezadasGomez. Additionally, the record suggests that QuezadasGomez was known to frequent local restaurants and could easily have been found and identified without risk to the Cl’s identity. Also, as evidenced by Officer Demmon’s lack of intent to arrest or otherwise detain Quezadas-Gomez at the time of the stop (despite the majority’s assertion that Demmon had probable cause to do so), the stop was not intended to prevent additional criminal activity but, rather, to broaden the scope of Officer Demmon’s investigation. Not only do these facts distinguish this case from Hensley, but they weigh against allowing such investigatory stops under the test in Hensley.
¶33 Accordingly, the State has not shown that the trial court erred when it granted Quezadas-Gomez’s suppression motion and dismissed the case. I would affirm.
Review denied at 173 Wn.2d 1034 (2012).

 State v. Ladson, 138 Wn.2d 343, 979 P.2d 833 (1999).